Citation Nr: 1118169	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to October 1974.  He died on March [redacted], 1994.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO), which reopened the appellant's claim for service connection for the cause of the Veteran's death and then denied that claim on the merits.  

In May 2006, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In an ensuing August 2006 decision, the Board reopened the appellant's claim and redenied it on the merits.  

The appellant appealed the August 2006 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, an June 2008 Order of the Court vacated the part of the Board's decision that had denied service connection the cause of the Veteran's death and remanded that issue for readjudication in accordance with the Joint Motion.  

In November 2008, the Board remanded the appellant's claim for additional development.  Thereafter, in a June 2009 decision, the Board redenied the claim.  Once again, the appellant appealed the Board's denial to the Court, which issued a November 2010 Order granting the parties' Joint Motion for Remand.  Consequently, the case has now returned to the Board for appellate consideration pursuant to the most recent Joint Motion.
FINDINGS OF FACT

1.  The Veteran died on March [redacted], 1994, from respiratory failure, due to metastatic renal cell carcinoma.  In addition, coronary artery disease, congestive heart failure, and ischemic cardiomyopathy were listed as contributory causes of death. 

2.  At the time of his death, the Veteran was service connected for hypertension.  

3.  While on active duty, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.


CONCLUSIONS OF LAW

1.  Under the recently enacted VA liberalizing law, the Veteran is presumed to have developed coronary artery disease as a result of his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  As the Veteran's coronary artery disease was presumptively incurred in service and subsequently contributed to his death, the criteria for granting the appellant's claim for Dependency Indemnity and Compensation (DIC) benefits have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are seeking VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, however, the Board is granting the appellant's claim for DIC benefits.  The Court has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  Thus, in view of the Board's favorable decision, which represents a full grant of the benefits sought on appeal, further assistance is unnecessary and the appellant is not prejudiced by the immediate adjudication of her claim.  

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F. 3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disorders, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain diseases will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).

VA recently amended 38 C.F.R. § 3.309(e) to add chronic hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of disorders for which service connection may be granted on a presumptive basis due to herbicide exposure.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  

Under the amended regulation, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Conversely, that term does not encompass hypertension or peripheral manifestations or arteriosclerosis such as peripheral vascular disease or stroke.  Nor does it include any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).   

The amendment to 38 C.F.R. § 3.309(e) is applicable to all service connection claims received by VA on or after August 31, 2010.  Additionally, the amendment applies to previously filed applications for VA benefits, which, as of August 31, 2010, were either awaiting initial adjudication by an RO or on appeal to the Board.  That amendment also extends to claims that were filed before August 31, 2010, but remained pending on or after that date pursuant to a Court Order, which, as in this case, vacated a prior Board decision and remanded for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record before the Board consists of service treatment records, post-service medical records, and February 2005 and March 2009 VA medical opinions.  Also of record are medical articles, lay statements, and Travel Board hearing testimony submitted by the appellant.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

At the outset, the Board observes that the Veteran's period of active duty included overseas service in the Republic of Vietnam during the Vietnam Era, which, for VA benefits purposes, extended from January 9, 1962, to May 7, 1975.  Thus, the Veteran is presumed to have had in-service exposure to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran died in March 1994.  At the time of his death, he was service connected for hypertension, rated as 10 percent disabling.  

A March 1994 death certificate listed the Veteran's immediate cause of death as respiratory failure due to metastatic renal cell carcinoma.  Coronary artery disease, congestive heart failure, and ischemic cardiomyopathy were listed as contributory causes of death.  In addition, a March 1994 autopsy revealed clinical findings consistent with diagnoses of atherosclerotic heart disease, status-post coronary artery bypass graft, pneumonia, and hypertension.  

Although hypertension was not listed as a primary or contributory cause of the Veteran's death, his surviving spouse contends that it contributed to the onset of his fatal cardiovascular disorders and renal cancer.  

The Veteran's service treatment records contain an elevated blood pressure reading, dated in October 1973, but are otherwise negative for any complaints or clinical findings of cardiovascular problems or cancers.   

The Veteran's post-service medical records reflect that he was officially diagnosed with hypertension in February 1978.  At that time, he was placed on a regimen of anti-hyperintensive medication.  The record thereafter shows that the Veteran's overall health remained stable until April 1989, when he suffered a myocardial infarction.  Subsequent private and VA medical records show ongoing treatment for a variety of cardiovascular disorders, including hypertension and coronary artery disease, as well as renal cell carcinoma.  Despite aggressive inpatient and outpatient therapy, the Veteran's health progressively deteriorated as his cancer metastasized, reaching terminal status in February 1994 and culminating in his death one month later.  

Following the Veteran's death and his surviving spouse's application for VA benefits, his claims file was submitted to a VA medical examiner.  In a February 2005 opinion, the VA examiner determined that the cardiopulmonary disease noted on the Veteran's autopsy was a post-mortem condition, which had not contributed substantially or materially to his death.  The examiner further determined that there was no evidence suggesting a direct causal relationship between the Veteran's service-connected hypertension and his death.  Significantly, however, that examiner declined to address whether the debilitating effects of the Veteran's hypertension had hastened the onset or progression of the respiratory failure, listed as his immediate cause of death.  Nor did that examiner specifically comment on whether the Veteran's hypertension had combined with another disorder to cause death or otherwise contributed to his demise.

In accordance with the June 2008 Court Order, the Board remanded the appellant's claim in order to address the inadequacies of the February 2005 VA examiner's findings and to consider the medical articles that the appellant had subsequently submitted, suggesting that hypertension itself and the pharmaceutical treatment prescribed for that disorder were risk factors for renal cell carcinoma and renal artery disease.  In this regard, the Board observes that, while these medical articles were found to support the appellant's claim, they were considered too general in nature, standing alone, to provide the necessary evidence to show that the Veteran's hypertension, or treatment with diuretics, had caused or contributed to his death.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

Pursuant to the Board's remand, the Veteran's claims file was returned to the February 2005 VA examiner, who rendered a follow-up March 2009 opinion, which, like his previous determination, was unfavorable to the appellant.  

In his follow-up opinion, the VA examiner addressed the appellant's contentions and the medical articles submitted in support of her claim.  Specifically, the examiner noted that these medical articles reflected a statistical correlation between renal cell carcinoma and other conditions besides hypertension.  In particular, the examiner pointed out that one of the documented risk factors for renal cell carcinoma was cigarette smoking.  Noting the Veteran's own smoking history, the VA examiner concluded that "this clearly may have contributed to the future development of renal cell carcinoma in addition to hypertension alone."

The VA examiner also acknowledged that the Veteran's medical records showed that his hypertension had been suboptimally controlled during his lifetime.  Nevertheless, the examiner concluded that there was no competent evidence to show that the Veteran's hypertension had been significantly debilitating in the months before he died, nor any other indication that this disorder had contributed substantially or materially to his death.  In rendering this opinion, however, the examiner did not reconcile his prior finding that the Veteran's hypertension, in tandem with his cigarette smoking, may have contributed to the onset of his fatal renal cell carcinoma.

The examiner also determined that the Veteran's ischemic congestive cardiomyopathy was not a contributory factor in his death.  However, the examiner did not reconcile that particular determination with the Veteran's death certificate, which expressly listed ischemic cardiomyopathy as a condition that contributed to his demise.  

The above inconsistencies are just two examples of the flaws inherent in the March 2009 VA opinion, which were discussed at length by the parties to the most recent Joint Motion for Remand.  Specifically, the parties contended that the VA examiner had failed to give adequate consideration to the medical literature that the appellant had submitted, suggesting a positive nexus between hypertension and renal cell carcinoma.  The parties further alleged that the March 2009 VA examiner had declined to provide an adequate rationale for determining, in spite of the submitted literature, that the Veteran's hypertension had neither contributed to or hastened the onset of his fatal renal cell carcinoma.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (holding that the probative value of an opinion is reduced in the absence of an adequate rationale).  Similarly, the parties contended that the VA examiner had failed to provide an adequate rationale for his finding that the Veteran's hypertension had not impaired his health to the extent that he was less able to resist the effects of respiratory failure.

The Board acknowledges that, in general, once VA undertakes the effort to provide an examination or opinion, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, where, as in this case, the Board has remanded a claim for an etiological opinion, VA has a concomitant duty to ensure that the opinion is adequate in order to substantially comply with the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Notwithstanding the inadequacies of the February 2005 and March 2009 VA opinions, however, the Board finds it unnecessary to obtain a new opinion in this particular case.  Indeed, a remand for an additional VA opinion would only result only in additional delay with no benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant the appellant's claim for DIC benefits.  As detailed below, the evidence shows that the coronary artery disease listed as a contributory cause of the Veteran's death was presumptively incurred in service.  Accordingly, the Board need not further consider whether the Veteran's service-connected hypertension contributed to or hastened the onset of his death - the specific issue addressed in the aforementioned VA examinations - or whether his death was causally related to any other aspect of his military service.  

In determining that service connection is warranted for the Veteran's cause of death, the Board relies on the recent liberalizing amendment linking ischemic heart disease to herbicide exposure.  Although the appellant's DIC claim predated the enactment of that amendment, her claim remained pending after August 31, 2010, in the wake of the Court Order vacating the prior Board denial and remanding that claim to the Board for readjudication.  Consequently, the liberalizing amendment extends to her claim.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).   

As noted above, the record clearly establishes that the Veteran served in the Republic of Vietnam during the Vietnam era and, thus, is presumed to have been exposed to herbicides.  Moreover, under the recent liberalizing amendment, the presumption of service connection based on herbicide exposure now extends to at least one, if not all three, of the disorders (coronary artery disease, congestive heart failure, and ischemic cardiomyopathy) listed on the Veteran's death certificate.  38 C.F.R. § 3.309(e).  

In this regard, the Board observes that one of these disorders - coronary artery disease - is expressly contemplated in the term "ischemic heart disease," as detailed in Note (3) of the amended regulation.  The same is not true of the other two cardiovascular disorders - congestive heart failure and ischemic cardiomyopathy - listed as significant conditions contributing to the Veteran's death.  Nevertheless, the Board notes that the term "ischemic heart disease" is not limited to the specific cardiovascular disorders listed in the amended regulation.  On the contrary, it extends to all disorders generally accepted within the medical definition of ischemic heart disease and, thus, may also encompass the Veteran's fatal congestive heart failure and ischemic cardiomyopathy.  38 C.F.R. § 3.309(e), Note 3 (2010).  The Board recognizes that it is precluded from making a definite medical determination with respect to this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, such a determination is unnecessary in light of the fact that coronary artery disease has also been shown to be a contributory cause of the Veteran's death and this condition is specifically included within the definition of ischemic heart disease under the amended regulation.  38 C.F.R. § 3.309(e), Note 3.  

In light of the foregoing, the Board finds that the Veteran's coronary artery disease was presumptively incurred as a result of his in-service herbicide exposure.  That condition has been shown to have contributed substantially or materially to the Veteran's death.  Accordingly, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met and the appellant is therefore entitled to DIC benefits.  All reasonable doubt has been resolved in her favor in making this determination.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, service connection for the cause of the Veteran's death is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


